ON MOTION FOR REHEARING
SCHWARTZ, Chief Judge.
The state’s motion for rehearing complains that we did not consider that portion of the graffiti ordinance which supposedly requires that the violator perform monitored community service in graffiti removal for at least forty hours. Section 21-30.01(g), Miami-Dade County Code (1997).1 Just as we did in the original opinion, we do not reach this contention both because it was not preserved in the trial court in any way, State v. Rodriguez, 673 So.2d 187 (Fla. 3d DCA 1996); State v. Valdes, 677 So.2d 107 (Fla. 3d DCA 1996), and because it was not pressed on appeal prior to rehearing. See Massey v. State, 760 So.2d 956 (Fla. 3d DCA Case no. 3D98-2494, opinion filed, March 29, 2000).
Rehearing denied.

. In its entirety, the section provides that punishment for its violation shall involve:
(1) two hundred and fifty dollar fine ($250.00) for the first offense or imprisonment in the County Jail not to exceed sixty (60) days in or both by fine and imprisonment at the Courts discretion; (2) restitution to the victim for damages caused directly or indirectly by the defendant’s offense, and (3) monitored community service in the removal of graffiti of not less than forty (40) hours and not more than one hundred (100) hours.